Fourth Court of Appeals
                                      San Antonio, Texas
                                            January 21, 2021

                                          No. 04-20-00400-CR

                                     Christina Marie WOOLARD,
                                               Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                   From the 81st Judicial District Court, Atascosa County, Texas
                                 Trial Court No. 19-11-0291-CRA
                             Honorable Bob Brendel, Judge Presiding


                                             ORDER

Sitting:        Irene Rios, Justice
                Beth Watkins, Justice
                Liza A. Rodriguez, Justice

         Before us is the State’s motion asking us to (1) reconsider our November 9, 2020 order directing
the trial court to amend its certification, and (2) dismiss this appeal. In our November 9, 2020 order, we
directed the trial court to prepare an amended certification correcting the defects in its original
certification. See TEX. R. APP. P. 25.2(a)(2). The trial court has prepared an amended certification stating
this case is not a plea bargain case and appellant has the right to appeal.
        We have considered the State’s motion in conjunction with the record in this case. The State’s
motion is DENIED. Appellant’s brief is due on or before February 22, 2021.




                                                          _________________________________
                                                          Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of January, 2021.
___________________________________
Michael A. Cruz,
Clerk of Court